Filed 12/20/18                                     Case 18-90258                                             Doc 244



                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES
           ______________________________________________________________________________
           Case Title: Andreas Abramson                     Case No.: 18-90258 - E - 7
                                                            Docket Control No. MF-6
                                                            Date: 12/20/2018
                                                            Time: 10:30 AM

           Matter: [207] - Motion/Application to Intervene [MF-6] Filed by Creditor Bernadette F.
           Cattaneo (msts)

           Judge: Ronald H. Sargis
           Courtroom Deputy: Michelle Peterson
           Reporter: Amanda Dunn
           Department: E
           ______________________________________________________________________________
           APPEARANCES for:
           Movant(s):
           (by phone) Creditor's Attorney - Stephen D. Finestone
           Respondent(s):
           Debtor - Andreas Abramson; Debtor's Attorney - Iain A. Macdonald; (by phone) Creditor's
           Attorney - Madolyn D. Orr
           ______________________________________________________________________________
                                                  CIVIL MINUTES
           EVIDENTIARY HEARING SCHEDULING CONFERENCE TO BE HELD ON 2/14/2019 at
           10:30 AM at Modesto Courtroom
           Motion was Concluded
           Findings of fact and conclusions of law stated orally on the record
                  ORDER TO BE PREPARED BY: CHAMBERS
           Local Rule 9014-1(f)(1) Motion—Hearing Required.
           Sufficient Notice Provided. The Proof of Service states that the Motion and supporting
           pleadings were served on Debtor and Creditor on October 10, 2018. The court set the hearing for
           October 25, 2018. Dckt. 213.
                   The Motion To Intervene has been set for hearing on the notice required by Local
           Bankruptcy Rule 9014-1(f)(1). Failure of the respondent and other parties in interest to file
           written opposition at least fourteen days prior to the hearing as required by Local Bankruptcy
           Rule 9014-1(f)(1)(B) is considered to be the equivalent of a statement of nonopposition. Cf.
           Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (upholding a court ruling based upon a local
Filed 12/20/18                                         Case 18-90258                                                    Doc 244



           rule construing a party’s failure to file opposition as consent to grant a motion). The defaults of
           the non-responding parties and other parties in interest are entered.


           The court shall issue its order setting a Evidentiary Hearing Scheduling Conference for
           10:30 a.m. on February 14, 2019. On or before January 15, 2019, Debtor Andreas
           Abramson, as Movant, shall lodge with the court and serve his direct testimony statements,
           exhibits and hearing brief on Creditor Helen McAbee and Intervenor co-obligor Bernadette
           Cattaneo. On or before February 5, 2019, Helen McAbee and Bernadette Cattaneo shall lodge
           with the court and serve on Debtor their direct testimony statements, exhibits, and hearing
           briefs.


            Bernadette Cattaneo ("Movant") filed this Motion to Intervene in the Contested Matter now
           pending in the bankruptcy case of Andreas Abramson ("Debtor") – Debtor’s Motion to Avid
           Judicial Lien of Helen McAbee ("Creditor"). See Dckt. 141. On October 26, 2018, the court
           issued an Order granting the Motion and adding Bernadette Cattaneo as a party to this Contested
           Matter. Order, Dckt. 225.
                  The court issued a further Order For Supplemental Briefing On Issue Of Application Of
           11 U.S.C. § 522(f)(2) and 11 U.S.C. § 522(i). Order, Dckt. 224. The Order provided the
           following briefing schedule:
                          IT IS ORDERED that a hearing will be conducted at 10:30 a.m. on December
                   20, 2018, for oral argument on this legal issue. On or before November 16, 2019,
                   Debtor shall file and serve a supplemental pleading addressing this issue arising under 11
                   U.S.C. § 522(f), Responses from Creditor and Intervenor shall be filed and served on or
                   before December 7, 2018, and Reply, if any, filed and served by Debtor on or before
                   December 14, 2018.
           Id. The court determined that such supplemental briefing on the issue to determine the scope of
           these proceedings and whether, as a matter of law, either side had an "absolute loser" given the
           respective asserted values of the Property subject to the judgment lien and the total liens against
           the Property.
           DEBTOR’S SUPPLEMENTAL REPLY
                   Debtor filed a Supplemental Reply Brief on November 16, 2018. Dckt. 229. Debtor
           argues statutory formula of Section 522(f)(2) appears to treat consensual liens more favorably
           than judicial liens, but the fact that there is a consensual lien that is junior to a judicial lien is not
           a reason to ignore the statute’s direction to count that lien as among the other liens on the
           property for purposes of calculating avoidably of the judicial lien under Section 522(f). Id at
           1:24-27. Debtor argues the potential of a windfall to a junior lienholder is irrelevant to the
           interpretation of 11 U.S.C. § 522(f). Id. at 2:17.
                   Debtor argues finally that his father’s Second Deed of Trust is valid, discovery having
Filed 12/20/18                                      Case 18-90258                                                  Doc 244



           been propounded to creditors. Debtor requests the court apply the rule of Moldo v. Charnock (In
           re Charnock), 318 B.R. at 728, 729.
           INTERVENOR’S SUPPLEMENTAL BRIEF
           & ADOPTION BY CREDITOR HELEN MCCABE
                    Intervenor filed a Supplemental Brief on December 7, 2018. Dckt. 231. Intervenor argues
           there is a split on whether lien priority factors into lien avoidance, with no binding authority. Id.
           at 5:18-25. Intervenor argues further that under In re Simonson, it appears that Congress
           intended that debtors be able to preserve their exemption from the value of an avoided lien, and
           that junior lienholders be left in the same position they originally occupied—receiving neither
           windfall nor injury. Id. at 6:9-10. Under Creditor’s analysis, Intervenor argues, the lien is
           avoided to the extent that it impairs the Debtor’s exemption—by $75,000– and the junior lien is
           left in exactly the same position that it was in prior to the partial avoidance of the McAbee Lien.
           Id. at 6:16-19.
                   Finally, Intervenor argues the present facts present a situation warned about in Charnock
           and Kolich, where application of 11 U.S.C. § 522 would "give a debtor contemplating
           bankruptcy the ability to wipe out judicial liens by persuading a lender to take an otherwise
           junior consensual lien that renders the exempt property over-encumbered and therefore ripe for
           impairment," and that this could lead to abuses of § 522(f) resulting from "self-interest or hard-
           to-detect collusion." Intervenor argues Debtor and his father either colluded to manufacture the
           junior second deed of trust with the purpose of defeating the senior McAbee Lien, or if not, the
           loan was an insider transaction made with full knowledge of the judgment lien and should not be
           factored into the avoidance analysis.
                   Creditor Helen McCabe filed a Notice of Joinder on December 11, 2018, indicating an
           intent to join in Intervenor’s response so as to avoid duplicative responses. Dckt. 232. It
           appears that Creditor and Creditor’s counsel, have handed the destiny of Creditor’s secured
           claim to the Intervenor who is also obligated on the obligation.
           DEBTOR’S RESPONSE TO SUPPLEMENTAL BRIEF OF INTERVENOR
                   Debtor filed a Response to Intervenor’s Brief on December 14, 2018. Dckt. 239. Debtor
           argues that (1) 11 U.S.C. § 522 is not void, as federal law trumps state law; (2) Intervenor has
           not provided evidence of any fraud or collusion; (3) the argument against a "windfall" is actually
           an attack on Debtor’s right to a fresh start; and (4) "concern" expressed by a few courts is not
           reason to ignore the plain language of 11 U.S.C. § 522.
           DISCUSSION
                  11 U.S.C. § 522(f)(1)(A) provides that a debtor may avoid the fixing of a judicial lien on
           exempt property "to the extent that such lien impairs an exemption to which the debtor would
           have been entitled." These simple words have caused decades of legal hand wringing, appeals,
           Supreme Court review, and intended remedial legislation. From a review of the cases, the
           application of these provisions in the situation where the judgment lien is sandwiched between to
           consensual liens continues to cause consternation.
Filed 12/20/18                                     Case 18-90258                                               Doc 244



                   With the 1994 amendments to 11 U.S.C. § 522(f)(2) Congress believed it was providing
           the parties and trial judges with a simple mathematical formula to determine impairment. While
           a mathematical formula, the consternation continues. See Collier on Bankruptcy, 16th Edition, ¶
           522.11[3], in which the discussion starts with, "Another pattern that had created some difficulty
           for the courts in applying section 522(f) was the problem of avoidable liens that are senior to
           unavoidable interests."
                  Beginning with the "Plain Language" of the mathematical formula, the court is directed
           to compute the impairment of the Debtor's exemption by subtracting the total of the liens against
           the property (excluding any already avoided liens) and the amount of the Debtor's homestead
           exemption from the value of the Debtor's interest in the property (here, the fair market value of
           the property).
                 Using the value of the property alleged by Debtor and the value of the property alleged
           by Creditor, these "simple" computations are as follows:



                                             Debtor Calculation     Creditor Calculation

           1st DOT, Senior to Judgment
                                             ($925,557.00)          ($925,557.00)
           Lien

           Creditor Judgment Lien            ($770,000.00)          ($770,000.00)

           2nd DOT, Junior to Judgment
                                             ($265,000.00)          ($265,000.00)
           Lien (Disputed by Creditor)



           Total of Liens                    ($1,960,557.00)        ($1,960,557.00)

           Exemption                         ($75,000.00)           ($75,000.00)



           Fair Market Value Asserted        $1,160,027.00          $1,725,000.00



           Value Which Exists to Secure
           Creditor’s Judgment Lien (FMV
                                         $159,470.00                $724,443.00
           - 1st DOT - Exemption = Value
           for Creditor’s Lien)
Filed 12/20/18                                      Case 18-90258                                                  Doc 244



                  By Debtor's calculation, the liens and homestead exemption exceed the value of the
           Property by $875,530.00. For the Creditor, it is slightly better, there being "only" a $310,557.00
           amount by which the liens and homestead exemption exceed the value of the Property.
                  Using the Creditor's calculation, it would appear that Debtor could avoid $310,557.00 of
           the judgment lien claim, reducing it to ($495,443.00).FN.1. The express language of 11 U.S.C.
           § 522(f)(1) is that the judgment lien may be avoided to the extent it impairs an exemption, with
           the "impairment" computed by the "simple" mathematical computation.
           --------------------------------------------------
           FN.1. This does not take into account the alleged dispute concerning the 2nd Deed of Trust
           asserted by Debtor’s father. To the extent that the obligation on the 2nd Deed of Trust was
           reduced, the impairment caused by the Creditor’s judgment lien is reduced and the amount of the
           debt secured by the judgment lien increases.
           --------------------------------------------------
                    Alternatively, if the Debtor's value is used, the impairment is $875,530.00, it appears that
           all of the judgment lien can be "considered" voidable, the impairment exceeding the
           ($770,000.00) judgment lien claim. But to avoid all of the judgment lien would have the effect
           of not merely preserving the Debtor's $75,000.00 homestead exemption, but also hand the holder
           of the junior 2nd Deed of Trust, the Debtor's father in this case, a $159,470.00 windfall. That
           occurs because after the 1st Deed of Trust there is $234,470.00 of value. After subtracting the
           Debtor's $75,000.00 homestead exemption there is $159,470.00 in value securing the judgment
           lien claim. So, if Creditor were to conduct a judicial sale for what Debtor asserts is the fair
           market value of the property, then the 1st Deed of Trust obligation is paid in full, the Debtor paid
           the $75,000.00 homestead exemption, and then the balance to Creditor – with $0.00 to the
           holder of the 2nd Deed of Trust (Debtor's father).
                   Thus, in attempting to properly apply 11 U.S.C. § 522(f) to this type of "sandwich"
           judgment lien, one questions whether Congress would draft a statute that works to benefit (the
           vast majority of time) institutional lenders holding junior deeds of trust who choose to lend to
           borrowers (and take a junior lien behind) who have existing judgement liens of record. Also,
           whether Congress has drafted a statute which would create an incentive for an insider, such as a
           debtor's parent, to obtain a deed of trust behind a judgment lien creditor (a loan that potentially
           never would be made by an non-colluding insider based on reasonable business calculations) for
           the purposes of manufacturing an impairment and transfer the judgment lien creditor's collateral
           to the insider.
           Application of 11 U.S.C. § 522(i)
                  Congress has provided the courts and parties with an additional insight of what is
           intended by an 11 U.S.C. § 522(f) avoidance of a judgment lien. In 11 U.S.C. § 522(I)
           [emphasis added] Congress provides:
                  (I) (1) If the debtor avoids a transfer or recovers a setoff under subsection (f) or (h) of
                  this section, the debtor may recover in the manner prescribed by, and subject to the
Filed 12/20/18                                       Case 18-90258                                              Doc 244



                  limitations of, section 550 of this title, the same as if the trustee had avoided such
                  transfer, and may exempt any property so recovered under subsection (b) of this section.
                  (2) Notwithstanding section 551 of this title, a transfer avoided under section 544, 545,
                  547, 548, 549, or 724(a) of this title, under subsection (f) or (h) of this section, or
                  property recovered under section 553 of this title, may be preserved for the benefit of the
                  debtor to the extent that the debtor may exempt such property under subsection (g) of this
                  section or paragraph (1) of this subsection.
                    In 11 U.S.C. § 550 provides that upon avoiding a transfer, the property itself may be
           recovered. Here, the property avoided is the lien. Congress further provides in 11 U.S.C. § 551
           that a transfer avoided under 11 U.S.C. § 522 is "preserved for the benefit of the bankruptcy
           estate." But such avoided transfer is subject to the claim of exemption, which will cause it then
           to be transferred from the bankruptcy estate to the debtor. See 11 U.S.C. § 522(i)(2).
                    Thus, in avoiding the judgment lien pursuant to 11 U.S.C. § 522(f) in the "sandwich" lien
           situation, it appears that Debtor preserves the $75,000.00 (in this case) exemption of the
           judgment lien. This preserved portion of the judgment lien is for the for the benefit of the
           Debtor and continues in priority to the junior consensual 2nd Deed of Trust. While it may seem
           a bit strange that a debtor would have an interest in a judgment lien against himself, it is the
           Bankruptcy Code that creates such anomaly. The holder of the junior deed of trust is not
           harmed, the judgment lien otherwise coming before it. (Generally, it will not be a debtor's father
           holding the junior deed of trust, but some institutional lender who is benefitting from a
           mathematical reduction in the judgment lien senior to it.)
           "Considered" to be an Impairment
                   In drafting 11 U.S.C. § 522(f)(2), the language used by Congress is that the mathematical
           formula will produce a result that is to be "considered" to impair an exemption. It does not say
           "shall be the impairment of an exemption." The word "considered" as defined in the Merriam-
           Webster Dictionary as:
                   transitive verb
                          1 : to think about carefully: such as
                                  a : to think of especially with regard to taking some action
                                           //is considering you for the job
                                           //considered moving to the city
                                  b : to take into account
                                          //The defendant's age must be considered.
                          ...
                          4 : to come to judge or classify
                                  //consider thrift essential
                  intransitive verb
Filed 12/20/18                                      Case 18-90258                                               Doc 244



                          : reflect, deliberate
                                   //paused a moment to consider
                   In "considering" the impairment when there is a "sandwich" judicial lien, there is no new
           value being obtained or created after the avoiding of the judicial lien. Other than the $75,000.00
           portion of the avoided judgment lien that is preserved for Debtor, the hundreds of thousands of
           dollars of the 2nd Deed of Trust (by Debtor's statement of the debt owed his father).
                    Thus, it may be that an argument can be made that when the court "considers" the
           mathematical impairment, for the sandwich judgment lien claim, once the Debtor has avoided
           the $75,000.00 exemption and the amount of the 2nd Deed of Trust exhausts all value in the
           property, there is no basis for "transferring" the monies that would be subject to the judgment
           lien to the holder of the undersecured 2nd Deed of Trust.
           Review of Case Authority
                   The case Moldo v. Charnock (In re Charnock), 318 B.R. 720 (B.A.P. 9th Cir. 2004)
           addressed this "sandwich" judgment lien issue. In Moldo, the liens and exemption amounts
           totaled ($514,348.00) and the value of the property was $435,000.00. In addressing the
           "windfall" scenario for the junior deed of trust holder, the Moldo court concluded that since the
           debtor was the beneficiary of the preserved avoided judgment lien, the holder of the junior deed
           of trust did not receive a windfall, but was still subject to the same judgment lien. The Moldo
           court cited to the legislative history and the dissent in In re Simonson, 758 F.2d 103 (3rd Cir.
           1985), which is identified as the legal theory incorporated by Congress and result sought in the
           1994 legislation.
                          Under my view of this case, therefore, the Simonsons should be permitted to
                  apply to their exemption the value of the avoided liens, $14,411.33, leaving the SBA in
                  the same priority position it occupied prior to the commencement of the case. This result
                  not only effectuates Congress' intent to preserve the debtor's exemption and thereby
                  provide them with a "fresh start," but also prevents a junior encumbrancer from
                  receiving a windfall merely because the debtor chose to avoid the superior judicial
                  liens. See H.R. Rep. No. 595, 95th Cong., 1st Sess. 376, reprinted in 1978 U.S. Code
                  Cong. & Ad. News 5963, 6332 (noting that a primary purpose of § 551 as a whole is to
                  prevent junior creditors from benefitting at the expense of the estate when senior
                  liens are avoided).
           In re Simonson, 758 F.2d at 110 (emphasis added).
                   There was no windfall because the exemption consumed the entire judgment lien sought
           to be avoided, not merely a fractional part thereof. In Moldo, the court (correctly) stated that a
           debtor preserving the homestead exemption was not a "windfall" for the debtor, but part of the
           fresh start intended by Congress. Moldo v. Charnock, 318 B.R. at 725.
                   But as to the junior deed of trust holder in Moldo, the Bankruptcy Appellate Panel went
           further to state,
Filed 12/20/18                                            Case 18-90258                                         Doc 244



                           Nor are we persuaded by Creditor's argument that Consensual Lender might
                   receive an unintended windfall from avoidance of Creditor's judicial lien. Creditor cites
                   no authority that Consensual Lender would receive any benefit from such avoidance, and
                   the dissent in Simonson (approved by the legislative history to the 1994 amendments)
                   suggests otherwise:
                                      . . . the debtor may recover the avoided judicial lien [under Section
                            522(i)(1)], and the equitable interest represented thereby merges with the legal
                            title to the property already in the estate.
           Id.Fn.2.In Moldo, the exemption for the avoided judicial lien consumed all of the value in the
           property:
                               $435,000       FMV
                            - $371,056        First deed of trust
                             - $68,300        Avoid judgment lien preserved by homestead exemption
                            ========
                            $0.00 Value remaining after avoided judicial lien
           --------------------------------------------------
           FN.2. In discussing the "sandwich" judicial lien situation, the legislative history includes the
           following statement:
                   The amendment also overrules In re Simonson, 758 F2d 103 (3d Cir. 1985), in which the
                   Third Circuit Court of Appeals held that a judicial lien could not be avoided in a case in
                   which it was senior to a nonavoidable mortgage and the mortgages on the property
                   exceeded the value of the property. The position of the dissent in that case is
                   adopted.
           1994(H.R. REP. 103-835, 52-54, 1994 U.S.C.C.A.N. 3340, 3361-63). The dissent in Simonson
           expressly raises and then resolves the potential windfall to the junior lien creditor issue
           concluding that there was no value after the senior lien and the avoided exemption preserved for
           the debtor. See citation to the dissent in Simonson, which is adopted into the 1994 legislation
           expressly stating that the junior non-consensual lien holder is not to benefit from the lien
           avoidance. In re Simonson, 758 F.2d at 110.
           --------------------------------------------------
                   This is contrasted in the present facts, which as shown even by Debtor's valuation that
           there is at least $159,470.00 in value for the judgment lien that would be transferred to the
           holder of the junior 2nd Deed of Trust (the Debtor's father), if the 11 U.S.C. § 522(f) avoidance
           were to destroy the judgment lien in its entirety given that the Debtor cannot avoid and preserve
           pursuant to §　522(i) all of the amount of the judgment lien in excess of the exemption.

                   The correct calculation showing the avoidance of the lien, the preservation of the avoided
           lien for the Debtor, and the remaining unavoidable lien appears to be computed as follows:
Filed 12/20/18                                     Case 18-90258                                                Doc 244




                                               Debtor Calculation Creditor Calculation

           Asserted Fair Market Value          $1,160,027.00         $1,725,000.00

           1st DOT, Senior to Judgment Lien ($925,557.00)            ($925,557.00)



           Value for Creditor Judgment Lien
                                            $234,470.00              $799,443.00
           of ($770,000)

           Avoided Homestead Exemption
                                               ($75,000.00)          ($75,000.00)
           Amount Preserved for Debtor



           Value Remaining to Secure
           ($770,000) Creditor Judgment        $159,470.00           $724,443.00
           Lien



           Amount of Non-Avoidable
                                               ($159,470.00)         ($724,443.00)
           Judicial Lien



           Avoided Amount of Creditor
                                               ($610,530.00)         ($45,557.00)
           Judgment Lien




                   The above interpretation of the law appears to do honor both to the Bankruptcy Code and
           California law. As a matter of California law and Creditor were to take the property to judicial
           sale as part of enforcing her judicial lien, from the monies first received from the judicial sale
           she would have to pay Debtor the $75,000.00 homestead exemption amount. See Cal. C.C.P.
           §　704.800 and §　704.850 (emphasis added) which mandates the order of distribution of
           proceeds of a judicial lien sale:
                  § 704.850. Distribution of proceeds of sale of homestead
                  (a) The levying officer shall distribute the proceeds of sale of a homestead in the
Filed 12/20/18                                       Case 18-90258                                                Doc 244



                  following order:
                          (1) To the discharge of all liens and encumbrances, if any, on the property.
           California Code of Civil Procedure §　704.800 requires the bid at the sale of homestead property
           to be in excess of the senior liens and encumbrances to the judgment lien for which the sale is
           being conducted on the property being sold. See Bratcher v. Buckner, 90 Cal. App. 4th 1177,
           1189 (2001); 1189, Rourke v. Troy, 17 Cal. App. 4th 880, 885-886 (1983).
                          (2) To the judgment debtor in the amount of any applicable exemption of
                          proceeds pursuant to Section 704.720.
                          (3) To the levying officer for the reimbursement of the levying officer’s costs
                          for which an advance has not been made.
                          (4) To the judgment creditor to satisfy the following:
                                  (A) First, costs and interest accruing after issuance of the writ pursuant to
                                  which the sale is conducted.
                                  (B) Second, the amount due on the judgment with costs and interest, as
                                  entered on the writ.
           At this point, as provided in Rourke, the next monies will go to pay junior lien creditors to the
           judgment lien being enforced.
                          (5) To the judgment debtor in the amount remaining.
                  (b) Sections 701.820 and 701.830 apply to distribution of proceeds under this section.
           Therefore, in the course of creditor asserting its rights, it can only recover the value over the
           senior lien(s) and homestead exemption.
                  In 11 U.S.C. §　522(i) Congress provides that the avoided judicial lien is recovered by
           the Debtor in the same way an avoided lien is recovered by of the bankruptcy estate under 11
           U.S.C. §　550.

                  (i)
                  (1) If the debtor avoids a transfer or recovers a setoff under subsection (f) or (h) of this
                  section, the debtor may recover in the manner prescribed by, and subject to the
                  limitations of, section 550 of this title, the same as if the trustee had avoided such
                  transfer, and may exempt any property so recovered under subsection (b) of this section.
                  (2) Notwithstanding section 551 of this title, a transfer avoided under section 544, 545,
                  547, 548, 549, or 724(a) of this title, under subsection (f) or (h) of this section, or
                  property recovered under section 553 of this title, may be preserved for the benefit of the
                  debtor to the extent that the debtor may exempt such property under subsection (g) of this
                  section or paragraph (1) of this subsection.
Filed 12/20/18                                      Case 18-90258                                                 Doc 244



           11 U.S.C. §　522(i). This preservation of the avoided judgment lien is discussed on Collier on
           Bankruptcy, Sixteenth Edition, ¶　522.12 [4] (emphasis added) as follows:

                  [4] Effect of Section 522(i)
                  In keeping with the notion that the debtor is exercising the powers of the trustee in these
                  transfer avoidance actions, section 522(i)(2) adopts the rule of section 551 that avoided
                  transfers are preserved. Under section 551, these transfers are preserved for the benefit of
                  the estate, while under section 522(i)(2), they are preserved for the benefit of the
                  debtor.18 There is, however, a difference in the language of section 522(i)(2) as
                  compared to section 551. Section 522(i)(2) provides that the avoided transfer "may be
                  preserved," while section 551 states that the avoided transfer "is preserved." Thus, the
                  debtor should request that the avoided transfer be preserved in an appropriate case.
                  Preservation of these transfers allows the debtor to stand in the shoes of the
                  transferee and obtain the benefit of that person’s position relative to other
                  creditors.
           Thus, it appears that there is at issue before the court a valuation determination, avoided judicial
           lien determination for the Debtor, the amount of the avoided lien preserved for the benefit of the
           Debtor, and the non-avoided portion of the Creditor’s lien.
                  Those issues and all other issues are to be finally determined in this Contested Matter
           from which the court will issue its final determination and order. The statements above
           represent the interim consideration of the court, which will be finally determined upon
           completion of the evidentiary hearing. The parties may address the above issues as part of the
           evidentiary hearing.
